UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 02-4640
VANCE CHEYNEY HENDRICKSON,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
      for the Eastern District of North Carolina, at New Bern.
                Malcolm J. Howard, District Judge.
                           (CR-01-42-HO)

                      Submitted: April 23, 2003

                       Decided: May 19, 2003

   Before WILLIAMS, MOTZ, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Joseph E. Zeszotarski, Jr., POYNER & SPRUILL, L.L.P., Raleigh,
North Carolina, for Appellant. Frank D. Whitney, United States
Attorney, Anne M. Hayes, Assistant United States Attorney, Christine
Witcover Dean, Assistant United States Attorney, Jane J. Jackson,
Assistant United States Attorney, Raleigh, North Carolina, for Appel-
lee.
2                   UNITED STATES v. HENDRICKSON
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Vance Cheyney Hendrickson was convicted of possession of a fire-
arm by a convicted felon, 18 U.S.C. § 922(g)(1) (2000), possession
with intent to distribute at least five grams of cocaine base, 21 U.S.C.
§ 841(a)(1) (2000), and using and carrying a firearm during and in
relation to a drug trafficking offense, 18 U.S.C. § 924(c) (2000). He
appeals the district court’s denial, on the recommendation of the mag-
istrate judge, of his motion to suppress evidence and his motion to
dismiss the indictment. Finding no error, we affirm.

   First, Hendrickson asserts error in the district court’s denial of his
motion to suppress a statement he made to the arresting officers. The
statement was made after a search warrant was obtained that autho-
rized a search of Hendrickson’s car. The district court reviewed the
magistrate judge’s report and recommendation and held an evidenti-
ary hearing. We review the factual findings underlying the denial of
a motion to suppress for clear error, while reviewing the legal deter-
minations de novo. United States v. Rusher, 966 F.2d 868, 873 (4th
Cir. 1992). When a suppression motion has been denied, we review
the evidence in the light most favorable to the government. United
States v. Seidman, 156 F.3d 542, 547 (4th Cir. 1998). While we find
Hendrickson was in custody and had not received the warnings
required by Miranda v. Arizona, 384 U.S. 436 (1966), his self-
incriminating statement was voluntary and was not made in response
to interrogation. See Rhode Island v. Innis, 446 U.S. 291, 301-02
(1980). Accordingly, the district court properly denied the motion to
suppress the statement.

   Second, Hendrickson appeals the district court’s denial of his
motion to dismiss the indictment based on an allegation that the Gov-
ernment destroyed or failed to preserve exculpatory evidence. As with
the motion to suppress, we review the legal conclusions underlying
                    UNITED STATES v. HENDRICKSON                     3
the denial of the motion to dismiss the indictment based on govern-
ment misconduct de novo and the district court’s factual findings for
clear error. See United States v. McDonald, 61 F.3d 248, 253 (4th Cir.
1995). The district court found credible the officers’ testimony that
Hendrickson stated there was a gun and drugs in a duffle bag on the
back seat of his car prior to the search of the car and, after evidence
of criminal activity was recovered from the car, Hendrickson stated
the woman accompanying him was not involved in the criminal activ-
ity. Based on these factual findings we cannot impute to the officers
knowledge that the duffle bag was apparently or potentially exculpa-
tory evidence. See Arizona v. Youngblood, 488 U.S. 51, 57-58 (1988);
see also California v. Trombetta, 467 U.S. 479, 488-89 (1984).
Accordingly, the district court properly denied the motion to dismiss
the indictment.

   We affirm Hendrickson’s conviction. We dispense with oral argu-
ment because the facts and legal contentions are adequately presented
in the material before this court and argument would not aid in the
decisional process.

                                                          AFFIRMED